PER CURIAM.
Appellant Paul Fortier appeals from a denial of his motion for a new trial on the ground that the verdict was against the weight of the evidence. There was evidence in the record which supports the verdict. We are unable to conclude that the trial court abused its discretion in denying the motion. See Chenell v. Westbrook College, Me., 324 A.2d 735 (1974). We have considered the other grounds asserted for reversal of the judgment of the trial court and do not find them to be sufficient for setting aside the judgment.
The entry is:
Appeal denied.
Judgment affirmed.